UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.: -CV-

MADELINE RIVERA,

Plaintiff,
Vv.
AT &T, Inc.

Defendant.

/
COMPLAINT

COMES NOW the Plaintiff, MADELINE RIVERA, (hereafter “Plaintiff), by and
through undersigned counsel, hereby files this Complaint and sues Defendant, AT & T, Inc.,
(hereafter “Defendant”), and in support thereof states as follows:
JURISDICTION, PARTIES AND VENUE
I. This is an action by the Plaintiff for damages exceeding the jurisdictional Limits of this
Court excluding attomey’s fees or cost for damages pursuant to 28 U.S.C. Sections 1331
and 1343, in as much as the matter is in controversy is brought pursuant to Title VIL of
the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq., and Section 760.10 of the
Florida Statutes to redress injury done to the Plaintiff by the Defendant for discriminatory
treatment on the basis of gender, found on Plaintiff's complaints of discrimination in the
workplace.
2. Plaintiff is a resident of Miami-Dade County, Florida, and Defendant is situated in
Miami-Dade County, Florida within the jurisdiction of this Honorable Court.

3. Defendant is a Florida Corporation doing business in Miami-Dade County, Florida
10.

11.

Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Sections 2000e et seq., since it employs fifteen or more
employees for the applicable statutory period; and it is subject to the employment
discrimination provisions of the applicable statute.
Defendant is a “person” within the purview of Title VII of the Civil Rights Act of 1964,
42 U.S.C. Sections 2000¢ et seq.
At all times material hereto Defendant is an “employer” within the meaning of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. Sections 2000¢ et seq.
At all times hereto, Plaintiff was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.
Plaintiff is a female former employee of the Defendant and is a member of a class of
persons protected from discrimination in her employment.
Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Commission, the agency which is responsible for investigating
claims of employment discrimination.
All conditions precedent for the filing of this action before this Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies,

FACTUAL ALLEGATIONS
On or about December 30, 2003, Plaintiff began her employment with the Defendant as a

customer service representative in Puerto Rico.

. On or about July of 2016, Plaintiff was hired as retail manager by Frank Gonzalez to

work in Miami, Florida.
13.

14.

15.

16.

17.

18,

19.

20.

21.

23.

On or about February 2018, Plaintiff began working for Defendant at the store located at
7711 SW 40th Street, Miami, Florida 33155 as an assistant manager.

During her time of employment as an assistant manager with the Defendant, Plaintiff was
verbally and emotionally harassed by Maria Rodriguez, Plaintiffs immediate supervisor.
Plaintiff's supervisor, Maria Rodriguez, had a preference for male employees.

Maria Rodriguez told Plaintiff on numerous occasions that she felt more comfortable
working with a male assistant manager than a woman such as Plaintiff.

On numerous occasions, Ms. Rodriguez would intervene and embarrass Plaintiff when
Plaintiff was trying to resolve customers’ issues.

On or about June of 2018, Ms, Rodriguez began looking for another assistant manager.
Ms. Rodriguez only interviewed males.

On or about Jume of 2018, Ms. Rodriguez hired a man named Moises.

Despite Plaintiff and Moises both being assistant managers, Ms, Rodriguez did not
evenly distribute their job duties.

Ms. Rodriguez showed Moises preferential treatment by not assigning him closing shifts,
work on holidays, or work on weekends. Plaintiff also had to work closing shifts,

holidays and weekends,

. Ms. Rodriguez once stated, “1 work better with men than with women. J never had a

problem with Moises.”

Additionally, Ms. Rodriguez would criticize Plaintiff's wardrobe.

24. Ms. Rodriguez would tell Plaintiff that her blouse or shirt was too tight and that her

breasts would pop out of her shirt. Ms. Rodriguez's comments made Plaintiff feel

uncomfortable,
25.

26.

a7.

28.

29,

30.

31.

32.

33.

34,

35.

36,

37,

38.

Ms. Rodriguez did not criticize the wardrobe of Defendant’s male employees.

On or about October of 2018, Plaintiff was placed on a CAP, a plan to better improve the
store, due to store performance.

Moises, despite also being an assistant manager, was not placed on a CAP.

Plaintiff met her CAP, yet she was placed on a PIP plan. A PIP plan is given when an
employee does not meet CAP requirements.

Moises was not given a CAP nor a PIP plan.

Plaintiff met her CAP requirements and PIP requirements.

Defendant is supposed to assist employees in reaching their CAP or PIP goals, yet
Plaintiff was not assisted in anyway by Ms. Rodriguez.

Plaintiff was observed during her CAP and PIP by Ms. Rodriguez.

On or about January 14, 2019, Ms. Rodriguez told Plaintiff that Plaintiff's work was not
good enough and that she knew what had to be the next step had to be for Plaintiff.
Thereafter, Plaintiff sent an email to Efren Favela, store director, explaining how Plaintiff
had been harassed by Maria Rodriguez since Plaintiff began at the store and requested a
transfer to another store in Orlando.

Plaintiff was told by Mr. Favela that an investigation would take place, but Defendant did
not take any action.

On or about February 4, 2019, Plaintiff completed her PIP and asked Ms. Rodriguez
about any resolution. Ms. Rodriguez replied that it had been sent to Human Resources
and Human Resources would have a final decision.

Male employees were not subject to harassment by Defendant.

Plaintiff was at a disadvantage from her male employees.
39.

40.

Al,

42.

43.

44.

45.

46.

47,

48.

On or about February 15, 2019, Plaintiff was terminated by Defendant.

Plaintiff was qualified for her job as an assistant manager. Plaintiff met all her sales and
goals.

Plaintiff was replaced by two male assistant managers, Javier Nunez and Hansel
Concepcion.

On or about April 2, 2019, Plaintiff filed a complaint with the Florida Commission on
Human Relations.

On or about March 4, 2020, the U.S. Equal Employment Opportunity Commission issued
a “Notice of Suit Rights” to Plaintiff.

Plaintiff has suffered damages from the conduct of Maria Rodriguez, the Defendant, and
their agents.

COUNT I
SEX/GENDER DISCRIMINATION UNDER TITLE VII

Plaintiff reasserts her allegations in paragraph 1-44 as fully set forth herein.
Section 2000e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“() It shall be an unlawful employment practice for an employer:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin.”

Title VII accordingly prohibits discrimination based on sex.
The treatment to which Plaintiff was subjected by Defendant as set forth above and

incorporated herein, was the result of Plaintiff's sex/gender, which male individuals were

not and would not have been subjected, in violation of Title VII.
49. Defendant’s alleged basis for its adverse conduct against the Plaintiff and Plaintiff's
termination are pre-textual and asserted only to cover up the discriminatory nature of its
conduct.

50. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiff's termination, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors for Defendants adverse conduct toward Plaintiff
and Plaintiff's termination.

51. As a result of the sexually harassing conduct to which the Plaintiff was subject and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
accordingly demands lost economic damages in the form of back-pay and front-pay,
interest, lost benefits, and compensatory damages.

52. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

53. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost
wages, interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s

fees and costs as a result of Defendant’s conduct in violation of Title VIL.
COUNT JI
SEX/GENDER DISCRIMINATION UNDER FCRA

34, Plaintiff reasserts her allegations in paragraphs 1-44 as fully set forth herein.

35. Section 760.10 of the FCRA states in relevant part

(1) It is an unlawful employment practice for an employer:

(a) To discharge or to fail or refuse to hire any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin, age, handicap, or
marital status.”

56, The FCRA accordingly prohibits discrimination based on sex.

37.

38.

59.

60,

The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiff's sex/gender, which female individuals
were not and would not have been subjected, in violation of the FCRA,

Defendant’s alleged bases for its adverse conduct against the Plaintiff and Plaintiff's
termination are pre-textual and asserted only to cover up the discriminatory nature of its
conduct.

Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiffs termination, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors of Defendant’s adverse conduct toward Plaintiff
and Plaintiff's termination.

As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the

form of lost wages and lost benefits, Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
accordingly demands lost economic damages in the form of back pay and front pay,
interest, lost benefits, and compensatory damages.

61. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton

and malicious conduct.

62. Plaintiff further seeks his attorney’s fees and costs as permitted by law.

WHEREFORE, Plaintiff prays for the entry of a judgment against Defendant and an award of
economic damages in the form of back pay and front pay, lost wages, interest, lost benefits, as
well as compensatory damages, punitive damages and attorney’s fees and costs as a result of
Defendant’s conduct in violation of the FORA.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury

Respectfully submitted

GALLARDO LAWOFFICE, P.A.
8492 SW 8" Street

Miami, Florida 33144

Telephone: (305) 261-7000
Facsimile: (305) 261-0088

oo

By:
Elvis J. AdagJ Esq.
Fla. Bar No.: 24223
